Citation Nr: 0103052	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder.  

2.  Entitlement to service connection for a left eye 
disorder.  

3.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1945 
to December 1948.  

Service connection for a left eye disorder was denied by a 
January 1972 rating decision.  The appellant was notified of 
that decision later in January 1972 but did not file an 
appeal thereafter.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  A January 1972 rating decision denied service connection 
for a left eye disorder, and that decision became final when 
the appellant did not timely file an appeal of the decision 
after receiving notification thereof in January 1972.  

2.  The evidence received since the January 1972 rating 
decision became final is significant and must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for a left eye disorder.  

3.  A corneal scar of the left eye was first manifested in 
service.  

4.  The is no competent medical evidence that shows the 
appellant currently has a left foot disorder that had its 
origin in service.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the January 1972 rating 
decision is new and material, and the claim for service 
connection for a left eye disorder is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2000).  

2.  A left eye corneal scar was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

3.  A left foot disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he sustained a left eye injury in 
service that resulted in a corneal scar and decreased visual 
acuity.  He also claims that he injured his left foot in 
service and has residuals thereof.  The Board finds that the 
November 1999 statement of the case has provided the 
appellant with sufficient notification as to what evidence is 
necessary to reopen a claim involving a prior final decision 
and what evidence is necessary to establish service 
connection for a left eye disorder and a left foot disorder.  
The Board also concludes that all relevant facts have been 
properly developed and, therefore, no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103(a).  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has interpreted 
38 U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes.  Degmetich v. Brown, 
104 F.3rd 1328 (Fed. Cir. 1997); See also Boyer v. West, 210 
F.3rd 1351, 1353 Fed. Cir. 2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that for a 
claimant to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); See also Pond v. West, 12 Vet. 
App. 341, 346 (1999) and Rose v. West, 11 Vet. App. 169, 171 
(1998).  

I.  A Left Eye Disorder

Regarding his claim for service connection for a left eye 
disorder, the appellant asserts that a piece of metal 
accidentally flew into the eye when he was moving supplies 
from shelves in the Fall of 1947.  He states that he was 
hospitalized for a period of six to eight weeks at a Munich, 
Germany, Hospital and was told by a physician at the time 
that his vision would never by the same because of scar 
tissue.  He claims that he currently has limited vision in 
his left eye as a result of the inservice eye injury.  

A claim for service connection for a left eye disorder was 
previously denied by a January 1972 rating decision that 
became final when the appellant did not file a timely appeal 
of the decision after receiving notification thereof in 
January 1972.  Governing statutory and regulatory provisions 
stipulate that a claimant has one year from the date of 
notice of an adverse RO rating decision in which to indicate 
disagreement therewith; otherwise, that decision is final, 
and may be reopened only upon the receipt of additional 
evidence which, under the applicable statutory and regulatory 
provisions, is both new and material.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5103(a) has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The pertinent evidence considered by the RO at the time of 
its January 1972 rating decision consisted of the appellant's 
service medical records and a December 1971 medical 
examination report from W. R. Sutton, M.D.  The service 
medical records indicated that the appellant got some sawdust 
in his left eye while working with a saw on the evening of 
September 19, 1947, and awoke the next morning with a red eye 
that felt like something was in it.  It became painful, and 
the eyelid became "posted shut," which resulted in blurred 
vision.  The eye was treated at the base hospital with boric 
acid wash, but because the pain and blurred vision persisted 
the appellant was sent to a military hospital in Munich, 
Germany, on September 22, 1947, where he was treated for the 
next five weeks.  He was discharged at the end of October 
1947, with the discharge examination showing scarring (mainly 
superficial) of the left cornea, slight thickening of the 
cornea, irregularity of the posterior surface, and visual 
acuity of 20/30.  The diagnosis was an acute, severe, 
serpiginous, corneal ulcer of the left eye, secondary to a 
foreign body on September 19, 1947.  The appellant's December 
1948 separation examination from service noted a corneal scar 
from an ulcerated left eye, and visual acuity was reported to 
be 20/20 in each eye.  The December 1971 medical report from 
Dr. Sutton noted visual acuity of 20/20 and 20/40 in the 
right and left eyes, respectively, and the diagnosis was 
refractive error.  

Service connection for a left eye disorder was denied by the 
January 1972 rating decision on the basis that there was no 
indication of permanent damage from the injury to the left 
cornea in service because the appellant's vision at 
separation was normal and that the current mild defective 
vision was due to refractive error, which was not a 
disability for which compensation could be paid.  Thus, the 
question now before the Board is whether new and material 
evidence has been received subsequent to the January 1972 
rating decision sufficient to reopen the appellant's claim 
for service connection for a left eye disorder.  

Evidence submitted since the January 1972 rating decision 
became final includes the following: VA medical records dated 
from 1992 to 1997 that include notations in November 1993, 
September 1996, and October 1996 indicating the appellant was 
blind in the left eye due to trauma, and a May 1997 notation 
that the appellant complained of watery eyes for many years 
and that he had dry eyes, hyperopia, presbyopia, ectropion, 
and visual acuity of 20/40 in both eyes; an October 1999 
private medical record that notes a corneal scar; an October 
1999 medical statement from R. B. Boozer, M. D., that 
indicates the appellant had a long standing corneal scar in 
the left eye that was causing reduction of visual acuity to 
20/30-2; and two December 1999 statements from long-time 
friends (50 years and 60 years) that indicate the appellant 
had had eye problems since service.  

The evidence submitted since the January 1972 rating decision 
became final is new and material because it contains medical 
evidence indicating that the appellant has had eye problems 
since service and that he has a left eye corneal scar that 
causes reduction of visual acuity.  The Board concludes that 
this new and material evidence is significant and must be 
considered in evaluating the claim, and, therefore, will now 
consider the claim as to the merits.  Inasmuch as the RO 
considered the claim on the merits in a January 2000 
supplemental statement of the case, the Board does not 
believe that the appellant will be prejudiced by a merits 
decision at this time. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In reviewing the evidence, the Board notes that the appellant 
was discharged from a military hospital in October 1947 with 
a diagnosis of a corneal ulcer of the left eye, and that a 
corneal scar from an ulcerated left eye was noted at his 
December 1948 separation examination.  Most importantly, a 
private physician has indicated that the appellant has a long 
standing corneal scar in the left eye that causes reduction 
in visual acuity.  Because the evidence shows that the 
appellant sustained a corneal scar of the left eye in service 
and there is competent medical evidence linking that scar to 
reduction of visual acuity, the Board finds that under 
38 C.F.R. § 3.303(b) service connection is warranted for a 
left eye corneal scar.  

II.  A Left Foot Disorder

The appellant maintains that while he was on limited duty 
following his left eye injury in the Fall of 1947 he was sent 
to get an oxygen tank that turned out to be frozen in the 
ice, and in attempting to break the ice away by kicking the 
tank, he cut his left foot which required treatment at the 
base hospital.  Claimed current residuals of that injury are 
a tender and painful scar and cramps in the left foot that 
prevent prolonged standing.  

Service medical records do not show any complaint or finding 
of an injury to the left foot.  Furthermore, there is no 
competent medical evidence that shows the appellant has ever 
been treated for a left foot disorder since service.  In the 
absence of medical evidence that the appellant had a left 
foot disorder in service or currently has a left foot 
disorder related to service, the Board concludes that, based 
on decisions from the United States Court of Appeals for the 
Federal Circuit (Degmetich and Boyer) and the United States 
Court of Appeals for Veterans Claims (Hickson, Pond, and 
Rose), service connection is not warranted for such disorder.  

Although the appellant has presented statements and testimony 
regarding his claim of entitlement to service connection for 
a left foot disorder , the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of a left 
foot disorder that is related to service.  Consequently, his 
testimony and lay statements, while credible with regard to 
his subjective complaints and history, are not competent 
evidence for the purpose of showing that he currently has a 
left foot disorder that is linked to service.  See Stadin v. 
Brown, 8 Vet. App 280, 284 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left eye 
disorder.  

Service connection is granted for a corneal scar of the left 
eye.  

Service connection for a left foot disorder is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



